DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is in response to the remarks and amendments filed on 04/25/2022. 	Claim 1-9 remain pending for consideration on the merits.

Response to Amendment
The claim interpretations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, have been withdrawn in light of the amendments filed. 
	The rejections pursuant to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in light of the amendments filed.

Status
Claims 1-9 remain pending for consideration on the merits. 

Claim Objections
Claims 6-8 is objected to because of the following informalities:
	“the controller” should read --the electronic controller-- consistency. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, there is no support in the original disclosure for “in the shell, an outer side and an inner side of the helical channel portion are formed to be hollow, whereby the second heat exchange channel is formed by an outer channel arranged at a side of an outer periphery of the helical channel portion, and an inner channel arranged at a side of an inner periphery of the helical channel portion” and thus it constitutes new matter. It is noted that the specification discloses “a helical channel portion of a first heat exchange channel through which circulating liquid flows is housed in a second heat exchange channel formed of a channel space in a hollow shell through which coolant flows as a heat exchanger for cooling the circulating liquid”; however, this is different from what is recited. 
Claims 2-9 are rejected to as being dependent upon rejected base claim 1.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, claim 1 recites the limitation “in the shell, an outer side and an inner side of the helical channel portion are formed to be hollow, whereby the second heat exchange channel is formed by an outer channel arranged at a side of an outer periphery of the helical channel portion, and an inner channel arranged at a side of an inner periphery of the helical channel portion” which renders the claim indefinite because the metes and bounds of the claim are not clear, and is unclearly written and one of ordinary skill in the art at the time of the invention would not understand the scope of the claimed invention when read in light of the specification. The specification does not use the claim terms “outer side”, “inner side”, “outer channel” and “inner channel”. Additionally, it is unclear how an outer side of the helical channel portions can be formed to be hollow. Please provide clarification. 
Claims 2-9 are rejected to as being dependent upon rejected base claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is recites the limitation “the cooling pump” in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/026519 A1), hereinafter Cho, in view of Hirooka et al. (US 2004/0068997 A1), hereinafter Hirooka, and Carlson (US 5,309,987 A).
Regarding claim 1, Cho teaches a temperature control apparatus for controlling an external load to a predetermined high temperature by regulating circulating liquid having a 5boiling point higher than 100°C to a temperature higher than 100°C and supplying the circulating liquid to the load ([0036], i.e. the range of about -30°C to 180°C), 
	wherein the temperature control apparatus comprises:
		a tank (100) storing circulating liquid;
		a heater (210) for heating the circulating liquid; 
a discharge channel (see at least fig. 4) connecting the tank (100) and a circulating-liquid ejection port for 10discharging the circulating liquid to the load (510); 
a circulation pump (220) that pumps the circulating liquid from the tank to the discharge channel; 
a return channel (see at least fig. 4) connecting a circulating-liquid return port that receives the circulating liquid returned from the load (510) and the tank (100); 
a heat exchanger (10a) including a first heat exchange channel through which the circulating liquid flows and a second heat 15exchange channel through which coolant for cooling the circulating liquid in the first heat exchange channel (see at least fig. 4; [0051]); 
a cooling circulation forward path (see at least fig. 4) for supplying the circulating liquid from the tank (100) to the first heat exchange channel of the heat exchanger (10a); 
a cooling pump (3, see at least para. [0006]; where the cooled coolant in the reservoir 2 is pumped by a pump 3) that pumps the circulating liquid from the tank to the cooling circulation forward path (see at least fig. 4);
a cooling circulation reverse path (see at least fig. 4) for returning the circulating liquid cooled by the heat exchanger (10a) from the first heat exchange channel to the tank (100);
 2a coolant supply path (see at least fig. 4) for introducing the coolant (i.e. cooling water) to the second heat exchange channel of the heat exchanger (10a); and 
a coolant discharge path (see at least fig. 4) for discharging the coolant (i.e. cooling water) after the heat exchange (10a) from the second heat exchange channel.
	Cho does not explicitly disclose:
		(i) the tank (100) including the heater; and 
		(ii) wherein, in the heat exchanger, the first heat exchange channel includes a helical channel portion extending in a helical form along an axis, an inflow 25channel portion connected to one end of the helical channel portion and including a circulating-liquid inlet, and an outflow channel portion connected to the other end of the helical channel portion and including a circulating-liquid outlet, and the second heat exchange channel is a channel space formed in a 3 0hollow shell, 
		wherein the helical channel portion of the first heat exchange channel is housed in the second heat exchange channel in the shell, the inflow channel portion and the outflow channel portion are let out from the shell, the cooling 5circulation forward path is connected to the circulating-liquid inlet, and the cooling circulation reverse path is connected to the circulating-liquid outlet, 
		wherein the coolant supply path communicates with the second heat exchange channel through a coolant inlet provided on the shell, and the coolant discharge path communicates with the second heat exchange channel through a 10coolant outlet provided on the shell, 
		wherein in the shell, an outer side and an inner side of the helical channel portion are formed to be hollow, whereby the second heat exchange channel is formed by an outer channel arranged at a side of an outer periphery of the helical channel portion, and an inner channel arranged at a side of an inner periphery of the helical channel portion, and 
		wherein in the second heat exchange channel, the outer channel and the inner channel extend in parallel along the axis.
 
	As to (i), Hirooka teaches a temperature control apparatus (100) comprising a tank (124) storing a circulating liquid and including a heater (126) for heating the circulating liquid (CW1, fig. 1; [0025]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature control apparatus of Cho to have a tank where the tank includes a heater, as taught by Hirooka, since it has been held that mere relocation of an element would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

	As to (ii), Carlson teaches a heat exchanger (fig. 1), wherein, in the heat exchanger, the first heat exchange channel (i.e. from 34 to 36) includes a helical channel portion (at least 42) extending in a helical form along an axis, an inflow 25channel portion (i.e. upper portion of the tube 28) connected to one end of the helical channel portion (at least 42) and including a circulating-liquid inlet (34), and an outflow channel portion (i.e. lower portion of the tube 28) connected to the other end of the helical channel portion (at least 42) and including a circulating-liquid outlet (36), and the second heat exchange channel (i.e. from 30 to 26) is a channel space formed in a 3 0hollow shell (10), 
	wherein the helical channel portion (at least 42) of the first heat exchange channel (from 34 to 36) is housed in the second heat exchange channel in the shell (10), the inflow channel portion (24) and the outflow channel portion (32) are let out from the shell (10), the cooling 5circulation forward path is connected to the circulating-liquid inlet (34), and the cooling circulation reverse path is connected to the circulating-liquid outlet (36), and 
	wherein the coolant supply path (i.e. though the second inlet passage 30) communicates with the second heat exchange channel (i.e. from 30 to 26) through a coolant inlet (30) provided on the shell, and the coolant discharge path (i.e. through the first outlet passage 26) communicates with the second heat exchange channel (i.e. from 30 to 26) through a 10coolant outlet provided on the shell (see at least col. 3, lines 1-51), 

	[Note: the following claim limitation is examined as best understood by the examiner] 

    PNG
    media_image1.png
    690
    503
    media_image1.png
    Greyscale

Annotated view of fig. 1

	wherein in the shell (10, see annotated view of fig. 1 above), an outer side and an inner side of the helical channel portion (42) are formed to be hollow, whereby the second heat exchange channel (from 30 to 26) is formed by an outer channel (shown as dashed lines, i.e. second heat exchange channel flowing outside of the helical channel) arranged at a side of an outer periphery of the helical channel portion (42), and an inner channel (shown as dotted lines, i.e. second heat exchange channel flowing inside of the helical channel) arranged at a side of an inner periphery of the helical channel portion (42) and 
	wherein in the second heat exchange channel, the outer channel and the inner channel extend in parallel along the axis (see annotated view fig. 1 above),
	in order to allow the heat transfer process to be conducted in a uniform and highly efficient manner (abstract, col. 2, lines 4-11).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature control apparatus of Cho, to have a heat exchanger where the heat exchanger comprises a first heat exchange channel including a helical channel portion, and a second heat exchange channel formed in a hollow shell, as taught by Carlson, in order to increase heat transfer efficiency.

Regarding claim 5, Cho as modified teaches the temperature control apparatus according to Claim 1 as discussed above, wherein, in the shell (10), the coolant outlet (26) to which the coolant discharge path is connected is disposed at one axial end at which the inflow channel portion (24) is disposed, and the coolant inlet (30) to which the coolant supply path is connected is disposed at the other axial end at which the outflow channel portion (34) is disposed (Carlson, see at least fig. 1).

Regarding claim 6, Cho as modified teaches the temperature control apparatus according to Claim 1 as discussed above, further comprising:
	a discharge-side temperature sensor (Th1) provided in the discharge channel to measure a temperature of the circulating liquid discharged to the load ([0025]); and 
	an electronic controller (i.e. control system; see at least [0027]) 25configured to set the temperature of the circulating liquid to be discharged to the load (i.e. adjusting a temperature of the primary refrigerant CW1), the controller being for controlling rotational speeds of the circulation pump (130) and the cooling pump (Cho, i.e. pump disposed on the left side of the tank 100 between the tank 100 and the heat exchanger 10a) based on a measurement result of the discharge-side temperature sensor (Th1) and the set 32temperature of the circulating liquid (see at least [0026]), and 
	wherein the circulation pump (130) is immersed in the circulating liquid in the tank (124).
	Cho as modified does not explicitly teach wherein the controller (i.e. control system) is configured, when the temperature of the 5circulating liquid (CW1) set by the temperature setting unit is lower than a predetermined threshold temperature, to maintain the rotational speed of the circulation pump (130) to a low rotational speed, and when the temperature is higher than the predetermined threshold temperature, to maintain the rotational speed of the circulation pump (130) to a high rotational speed.
	However, it is known that both Cho and Hirooka controlling the temperature of the circulating liquid in the tank by exchanging heat with the heat exchanger (Cho, 10a, fig. 4; Hirooka, 138, fig. 1), and Hirooka further teaches controlling the amount of heat or flow rate of the circulating liquid (via the pump 130) is controlled in accordance with the detected temperature value by the temperature sensor (Th1; see at least [0045]).
	Additionally, it is known that controlling the rotational speed of the cooling pump which exchanges heat with the coolant in the heat exchanger will inherently lower, maintain, or increase the temperature of the circulating liquid in the tank (by controlling the amount of the circulating liquid to exchange heat with the coolant then back to the tank 100), and it is further known that the controlling the rotation speed of the circulating pump will also inherently control the temperature of the circulating liquid in the tank (by controlling the amount of the circulating liquid discharged to the load 510 then back to the tank 100). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature control apparatus of Cho as modified to have a controller where the controller controls the circulation pump (Cho, at least 220) and the cooling pump (i.e. Cho, i.e. pump disposed on the left side of the tank 100 between the tank 100 and the heat exchanger 10a) based on a measured temperature of the circulating liquid discharged to the load by the temperature sensor (Hirooka, Th1), as one having  ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp. 

Regarding claim 9, Cho as modified teaches the temperature control apparatus according to Claim 1 as discussed above, wherein a pressure regulation unit (40) for regulating the pressure of the coolant flowing through the channel of the coolant is connected to the channel of the coolant , the pressure regulation unit (40) including an accumulation main body (i.e. expander) which adjusts the pressure of the coolant (Cho, see at least [0032]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Hirooka, Carlson, and Manning et al. (US 6,076,597 A), hereinafter Manning.
Regarding claims 2-4, Cho as modified teaches the temperature control apparatus according to Claim 1 as discussed above. 
Cho as modified does not explicitly disclose:
		wherein cylindrical members made of metal are individually fitted on the inflow channel portion and the outflow channel portion of the first heat exchange channel made of a metal pipe, wherein the shell made of metal includes a pair of mounting openings for letting the inflow channel portion and the outflow channel portion out from the shell and for mounting the cylindrical members fitted on the channel portions into the shell from the outside, and  wherein, at the mounting openings, outer peripheries of the cylindrical members are fixed to the shell by welding (claim 2);
		wherein the cylindrical members fitted on the inflow channel portion and the outflow channel portion each include a cylindrical body made of metal and a ring-shaped sealing member made of metal disposed on an inner periphery of the cylindrical body to seal an outer periphery of the channel portion, wherein an outer periphery of the cylindrical body is welded to the shell in a ring shape (claim 3); and
		wherein the cylindrical body includes a fixing cylindrical portion fixed to the shell by the welding and a sealing cylindrical portion having the ring-shaped sealing member on the inner periphery thereof, wherein the sealing cylindrical portion is fastened to the fixing cylindrical portion by screwing, and wherein the ring-shaped sealing member is acutely angled at an end edge adjacent to the fixing cylindrical portion, wherein, when the sealing cylindrical portion is screwed to the fixing cylindrical portion, the end edge of the ring- shaped sealing member is brought into pressure-contact with each of the outer peripheries of the inflow channel portion and the outflow channel portion into a bitten state by pressure of the sealing cylindrical portion (claim 4). 
	Manning teaches a heat exchanger (10, fig. 1) wherein cylindrical members (at least 96) made of metal are individually fitted on the inflow channel portion (at least 26) and the outflow channel portion (at least 26) of the first heat exchange channel made of a metal pipe (at least col. 6, lines 54-60; col. 8, lines 59-65); wherein the shell (at least 16, fig. 2) made of metal includes a pair of mounting openings for letting the inflow channel portion and the outflow channel portion out from the shell (at east 16) and for mounting the cylindrical members (at least 96) fitted on the channel portions into the shell from the outside (see at least fig. 1), 	wherein, at the mounting openings, outer peripheries of the cylindrical members (at least 96) are fixed to the shell by welding (col. 10, lines 20-21);
	wherein the cylindrical members (at least 96) fitted on the inflow channel portion (at least 26) and the outflow channel portion (at least 26) each include a cylindrical body (see at least fig. 4) made of metal and a ring-shaped sealing member (104) made of metal disposed on an inner periphery of the cylindrical body to seal an outer periphery of the channel portion, wherein an outer periphery of the cylindrical body is welded to the shell in a ring shape (col, 10, lines 20-21); and
	wherein the cylindrical body (see at least fig. 4) includes a fixing cylindrical portion fixed to the shell by the welding (col. 10, lines 20-21) and a sealing cylindrical portion (128) having the ring-shaped sealing member (at least 130) on the inner periphery thereof, wherein the sealing cylindrical portion is fastened to the fixing cylindrical portion by screwing (i.e. threaded outer wall 110), and wherein the ring-shaped sealing member (at least 130) is acutely angled at an end edge adjacent to the fixing cylindrical portion, wherein, when the sealing cylindrical portion (128) is screwed to the fixing cylindrical portion, the end edge of the ring- shaped sealing member is brought into pressure-contact with each of the outer peripheries of the inflow channel portion and the outflow channel portion into a bitten state by pressure of the sealing cylindrical portion (see at least col. 10, lines 11-18), thereby allowing easy removal of the coil tubes (i.e. inflow, outflow helical channel portions) from the shell for cleaning or maintenance with little or no damage (col. 3, lines 29-43). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature control apparatus of Cho as modified to have cylindrical members where the cylindrical members are fitted on the inflow channel portion and the outflow channel portion, includes a cylindrical body, a ring-shaped sealing member disposed on an inner periphery of the cylindrical body to seal an outer periphery of the channel portion; wherein the cylindrical body includes a fixing cylindrical portion fixed to the shell and a sealing cylindrical portion having the ring-shaped sealing member on the inner periphery thereof, wherein the sealing cylindrical portion is fastened to the fixing cylindrical portion by screwing, and wherein the ring-shaped sealing member is acutely angled at an end edge adjacent to the fixing cylindrical portion, wherein, when the sealing cylindrical portion is screwed to the fixing cylindrical portion, the end edge of the ring- shaped sealing member is brought into pressure-contact with each of the outer peripheries of the inflow channel portion and the outflow channel portion into a bitten state by pressure of the sealing cylindrical portion, as taught by Manning, in order to easily remove the coil tubes (i.e. inflow, outflow helical channel portions) from the shell for cleaning or maintenance with little or no damage.

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
In particular, on page 9 of the remarks, Applicant argues that “in the heat exchanger of Carlson, both channel through which the circulating liquid flows and the channel through which the coolant flows extend in a helical form, and the channel through which the coolant flows is formed along the channel through which the circulating liquid flows.” However, as discussed above (see annotated view of fig. 1 of Carlson above), Carlson taches in the shell (10), an outer side and an inner side of the helical channel portion (42) are formed to be hollow, whereby the second heat exchange channel (from 30 to 26) is formed by an outer channel (shown as dashed lines, i.e. second heat exchange channel flowing outside of the helical channel) arranged at a side of an outer periphery of the helical channel portion (42), and an inner channel (shown as dotted lines, i.e. second heat exchange channel flowing inside of the helical channel) arranged at a side of an inner periphery of the helical channel portion (42) and wherein in the second heat exchange channel, the outer channel and the inner channel extend in parallel along the axis (see annotated view fig. 1 above). Therefore, Examiner does not find Applicant’s arguments to be persuasive. Thus, claim 1-9 remain rejected. 

Allowable Subject Matter
As discussed in the Non-Final Office Action filed on 01/24/2022, Claims 7-8 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including the controller where the controller is configured, when the set temperature of the circulating liquid is increased by the temperature setting unit, to decrease the rotational speed of the cooling pump once and thereafter gradually increase the rotational speed, 15and when the set temperature is decreased, to increase the rotational speed of the cooling pump once and thereafter gradually decrease the rotational speed, and when the temperature of the circulating liquid measured by the discharge-side temperature sensor is equal to the set temperature, to maintain the rotational speed at that time. However, this claim cannot be considered “allowable” at this time due to the rejection(s) under U.S.C. 112(a) and U.S.C. 112(b) set forth in this Office Action. Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763